DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/24/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Wang et al. (US Pub. No. 2011/0261326 A1) discloses a projection device (Figure 1A, element 1000), comprising: a control circuit (i.e. color adjustment unit is electrically connected to the light emitting element, therefore, it performs the function of the control circuit; Figure 1B, element 1196), coupled to the laser light source (page 2, paragraph 0034, line 3; Figure 1A, element 1110), provide a light beam as the first light beam (Figure 1A, element L1); a wavelength conversion device (Figure 1A, element 1120), disposed on a transmission path (Figure 1A, element P1) of the first light beam (Figure 1A, element L1), and converting a portion of the first light beam (Figure 1A, element 
Regarding claim 8, Wang et al. (US Pub. No. 2011/0261326 A1) discloses a light source system (Figure 1A, element 1100) of a projection device (Figure 1A, element 1000), comprising: a control circuit (i.e. color adjustment unit is electrically connected to the light emitting element, therefore, it performs the function of the control circuit; Figure 1B, element 1196), coupled to the laser light source (page 2, paragraph 0034, line 3; Figure 1A, element 1110), provides a light beam as the first light beam (Figure 1A, element L1); a wavelength conversion device (Figure 1A, element 1120), disposed on a transmission path (Figure 1A, element P1) of the first light (Figure 1A, element L1), and converting a portion of the first light beam (Figure 1A, element L1) into a second light beam (Figure 1A, element L2); and a light combining device (Figure 1A, element 1140), disposed on a transmission path (Figure 1A, element P2) of the first light beam 
Regarding claim 14, Wang et al. (US Pub. No. 2011/0261326 A1) discloses a projection method (page 7, paragraph 0077, lines 3-5) of a projection device (Figure 1A, element 1000) comprises; converting a portion of the first light beam (Figure 1A, element L1) into a second light beam (Figure 1A, element L2).  However, Wang et al. and the prior art of record neither shows nor suggests a projection method of a projection device comprising detecting whether characteristic parameters of the plurality of light-emitting units providing the light beam reach a preset value; when the characteristic parameters of the plurality of light-emitting units providing the light beam do not reach the preset value, disabling the plurality of light-emitting units providing the light beam, and controlling the remaining light-emitting units to provide a back-up light beam as 
Regarding claims 2-7, 9-13 and 15-19, the claims are allowable based on their dependence from allowable claims 1, 8 and 14 (respectively).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen et al. (US Pub. No. 2008/0298044 A1) discloses a switchable illumination system comprising a first light source, a second light source, a reflection module and a control module, wherein the two light sources are disposed on opposite sides of the reflection module, respectively.  The reflection module is adapted to reflect the light emitted from either the first light source or the second light source to maintain normal operation of the switchable illumination system under the monitoring of the control unit.
Kuratomi (US Pub. No. 2011/0216321 A1) discloses a projection display apparatus including a plurality of light sources a plurality of light source power supplies configured to supply electric power to the plurality of light sources, and a lighting controller configured to control the plurality of light source power supplies so as to select 
Kurosaki et al. (US Pub. No. 2010/0328632 A1) teaches a light source device including: a light emitting plate that has a plurality of segment regions including a transmissive portion that transmits light and a reflective portion on which a fluorescent substance layer; a light source that irradiates the fluorescent substance layer of the light emitting plate with the excitation light; a dichroic mirror that is disposed between the light source and the light emitting plate to transmit the excitation light and reflect fluorescent light from fluorescent substances of the fluorescent substance layer; and an optical device that condenses the excitation light transmitted by the transmissive portion of the light emitting plate and the fluorescent light reflected by the dichroic mirror on a single optical path to form a condensed light and radiate the condensed light toward the same direction. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114.  The examiner can normally be reached on Monday-Friday from 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MC/
05/25/2021

/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882